NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 6, 2015*
                               Decided November 13, 2015

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 14-3655

CAROL S. BUTCHER,                              Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 13 C 7476
SOUTH SHORE HOSPITAL, et al.,
    Defendants-Appellees.                      John W. Darrah,
                                               Judge.

                                       ORDER

       Carol Butcher appeals the dismissal of her complaint alleging injuries in
connection with her daughter’s stay at South Shore Hospital in Chicago. The district
court dismissed the complaint for lack of subject-matter jurisdiction and we affirm.

     In October 2013 Butcher brought this suit ostensibly on behalf of herself and her
daughter against South Shore and its employees for harm that occurred during her

      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-3655                                                                            Page 2

daughter’s stay in the hospital’s intensive care unit. The complaint and accompanying
emergency motion alleged that South Shore employees intentionally harmed and
mistreated her daughter while in intensive care, and barred Butcher from visiting her
daughter at the hospital. Judge John Lee, the acting emergency judge, dismissed the
complaint for lack of subject-matter jurisdiction, denied the emergency motion, but
granted Butcher leave to file an amended complaint setting forth the basis for federal
jurisdiction.

        Eight months later, Butcher filed another emergency motion, which Judge Andrea
Wood, the acting emergency judge, denied while noting “skepticism” that Butcher’s
claim presented any basis for subject-matter jurisdiction. Butcher then amended her
complaint and filed a third emergency motion, adding additional defendants and
invoking 42 U.S.C. § 1983 as the basis for federal jurisdiction, but restating substantially
the same allegations. Judge John Darrah granted the defendants’ unopposed motion to
dismiss for lack of subject-matter jurisdiction, finding that Butcher failed to allege facts
to state a plausible claim under § 1983 or any federal law, or to allege facts to support
diversity jurisdiction. He granted Butcher leave to amend within 30 days, and then
entered a final dismissal after that time period lapsed. Butcher filed a motion for
reconsideration under Federal Rule of Civil Procedure 60(b), which the district court
denied.

        On appeal Butcher1 only generally challenges the district court’s rulings, as she
continues to express dissatisfaction with her daughter’s medical care and the denial of
her visitation rights. Notwithstanding her reference to § 1983, Butcher cannot plausibly
state any claim under the Constitution or federal law because “conduct which merely
engenders common law tort liability, without infringing on constitutionally protected
interests, is not a sufficient basis to support a cause of action under Section 1983.” See
Cameo Convalescent Ctr., Inc. v. Senn, 738 F.2d 836, 845 (7th Cir. 1984) (internal quotation
omitted). Furthermore, as a private actor not acting under color of state law, South Shore
is not liable under § 1983, see Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570
F.3d 811, 815 (7th Cir. 2009). Her complaint is therefore insufficient to establish any basis
for federal-question jurisdiction.

      We note also that the district court certified that this appeal was taken in bad faith
when it denied her motion for leave to appeal in forma pauperis. Butcher is warned that

       1In May 2015, we granted the request of Butcher’s daughter to be removed from
this appeal.
No. 14-3655                                                                              Page 3

further pursuit of this frivolous litigation will result in sanctions. See In re City of Chicago,
500 F.3d 582, 585–86 (7th Cir. 2007); Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th
Cir. 1995).
                                                                                   AFFIRMED.